Citation Nr: 1550841	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-02 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus with ankle pain, plantar fasciitis, and tarsal tunnel syndrome and post-operative right ankle tarsal tunnel release residuals, to include the issue of entitlement to a separate compensable rating.

2.  Entitlement to an initial disability rating in excess of 20 percent for thoracic spine strain and spondylosis and lumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD).

3.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine strain with DJD.

4.  Entitlement to an initial compensable disability rating for allergic rhinitis and deviated septum, to include the issue of entitlement to a separate compensable evaluation.

5.  Entitlement to an initial compensable disability rating for recurrent sinusitis. 

6.  Entitlement to higher disability ratings for right lower extremity lichen planus with residual scarring, initially rated as noncompensable prior to May 23, 2015, and as 10 percent disabling since.  

7.  Entitlement to higher disability ratings for left lower extremity lichen planus with residual scarring, initially rated as noncompensable prior to May 23, 2015, and as 10 percent disabling since.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in relevant part, granted service connection for bilateral pes planus with ankle pain, plantar fasciitis, and tarsal tunnel syndrome and post-operative right ankle tarsal tunnel release residuals, assigning a 30 percent disability rating; granted service connection for thoracic spine strain and lumbar spine DDD and DJD, assigning a 20 percent rating; granted service connection for cervical spine strain with DJD, assigning a 20 percent rating; and granted service connection for allergic rhinitis with deviated septum, recurrent sinusitis, and lichen planus of the lower extremities with residual 


scarring, assigning these disabilities all noncompensable ratings.  All rating assignments were made effective October 1, 2009.

The Board remanded the claims on appeal to the Agency of Original Jurisdiction (AOJ) in February 2015.  

In a July 2015 rating decision, the AOJ granted 10 percent rating for lichen planus of each lower extremity, effective May 23, 2015.

The issues of entitlement to higher initial disability ratings for bilateral pes planus with ankle pain, plantar fasciitis, and tarsal tunnel syndrome and post-operative right ankle tarsal tunnel release residuals, to include the issue of entitlement to a separate compensable rating; thoracic spine strain and spondylosis and lumbar spine DDD and DJD; cervical spine strain with DJD; recurrent sinusitis, and lichen planus of the bilateral lower extremities with residual scarring; and entitlement to an extraschedular rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's chronic allergic rhinitis and deviated septum have not been manifested by polyps, greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side, or by impairment approximating such a level of severity.

2.  The neurologic manifestations of the Veteran's thoracolumbar spine disability have consisted of moderate incomplete paralysis of the sciatic nerve of each of the lower extremities throughout the entire appellate period.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for allergic rhinitis and deviated septum have not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.97, DCs 6502 & 6522 (2015).

2.  The criteria for a separate 20 percent disability rating for moderate incomplete paralysis of the right sciatic nerve have been met for the entire appellate period.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 4.120, 4.123, 4.124a, DC 8520 (2015).

3.  The criteria for a separate 20 percent disability rating for moderate incomplete paralysis of the left sciatic nerve have been met for the entire appellate period.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 4.120, 4.123, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.

The RO obtained the Veteran's service treatment records (STRs) and VA and non-VA treatment records.  The Veteran has been afforded adequate VA examinations on the issues decided herein.  VA's duty to provide an adequate VA examination has been met.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no evidence of outstanding records pertinent to these claims.

The duty to assist has; therefore, been satisfied with respect to this increased rating claim and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating the claims decided herein.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)

II.  Initial Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

In evaluating the severity of a disability, it is essential to trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran bears the burden of presenting and supporting her claims for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any material issue, the Board gives the benefit of the doubt to the claimant.  Id.

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  A claimant may not be compensated twice for the same symptomatology, as this would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Nonetheless, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

      A.  Allergic Rhinitis with Deviated Septum

Diagnostic Code 6522 addresses both allergic and vasomotor rhinitis.  38 C.F.R. § 4.97.  Under Diagnostic Code 6522, a 10 percent rating is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is assigned when there are polyps as well.  Id.

A 10 percent rating is available for deviation of the nasal septum that results in 50 percent obstruction of the nasal passage on both side or complete obstruction on one side.  38 C.F.R. § 4.97.

During VA examination for unrelated conditions in July 2009, the examiner noted that rhinitis had mild effects on many of the Veteran's usual daily activities, and significant effects on her usual occupation.  The examiner found that the deviated septum did not have significant effects on the Veteran's usual occupation. 

During a November 2010 VA otolaryngology (ENT) evaluation, the clinician noted chronic rhinitis with large inferior turbinates and deviated septum.  The plan was for the Veteran to continue using Flonase, Atrovent nasal spray, and saline irrigations twice daily.  Nasal obstruction and the deviated septum were noted during a January 2011 ENT consultation.  

In a May 2011 ENT consultation, the Veteran reported getting chronic pressure and pain as well as frequent migraine headaches that she associated with her sinuses.  Nasal endoscopy showed hypertrophy of the inferior turbinates, right greater than left; boggy mucosa; and a small right septal spur.  

A September 2011 VA conducted CT scan showed the nasal septum bowed toward the right.  Nasal cavities were clear and maxillary sinuses were clear.  There was no present acute sinusitis.  During the associated ENT consultation the Veteran reported having congestion, but not nasal obstruction.

During a February 2012 ENT consultation, the Veteran reported that she had a constant feeling of something being stuck in her right nostril.  Nasal symptoms were reported to be generally better with nasal steroids.  Nasal endoscopy revealed normal findings. 

Treatment records from Walter Reed National Military Medical Center (Walter Reed) reveal a normal May 2012 sinus CT scan, showing only mildly swollen nasal turbinates.  The impression was possible rhinitis.  An April 2013 treatment report noted improvement in rhinitis symptoms, with a plan to continue medications.  

During VA examination in May 2015, the examiner diagnosed rhinitis and traumatic deviated nasal septum.  The Veteran did not have greater than 50 percent obstruction of the nasal passages on both sides, and did not have complete obstruction of either nasal passage.  There was not permanent hypertrophy of nasal turbinates, and there were no nasal polyps.  The examiner noted that the nasal septum deviated 20 percent to the left anteriorly and that the right inferior turbinate was enlarged.  

Based on the evidence, the Veteran at no point has been shown to have nasal polyps or 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  While the evidence indicates that she has continued to suffer from allergic rhinitis and has been shown at times to have enlarged nasal turbinates, she has not met the minimum criteria for a 10 percent disability rating for allergic rhinitis or deviated nasal septum.   

A preponderance of the evidence is against a compensable initial rating for the Veteran's allergic rhinitis, or for a separate rating for deviated septum.  Therefore, the claim for an initial compensable rating must be denied.  38 U.S.C.A. § 5107(a).

      B.  Separate Ratings for Lumbar Spine Radiculopathy

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any objective neurologic abnormalities associated with the back disability, including, but not limited to, bowel or bladder impairment.  Such manifestations are to be evaluated separately under an appropriate diagnostic code.  

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is assigned a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis.  A rating of 40 percent requires moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, with no possible active movement of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

In the instant case, the Veteran reported having radiating pain down both legs into the toes during a May 2015 VA examination of her back.  The examiner described severe paresthesias and/or dysesthesias into the right and left lower extremities, and moderate numbness into the right lower extremity and severe numbness into the left lower extremity.  The examiner assessed the Veteran with moderate sciatic nerve radiculopathy of both lower extremities.

The Veteran's service treatment records reveal that she has complained of low back pain radiating into both legs since at least March 2009.  

Accordingly, separate 20 percent disability ratings are warranted for moderate paralysis of the sciatic nerve of each lower extremity for the entire appellate period.  Although severe numbness was noted in the left lower extremity during the May 2015 examination, higher ratings for radiculopathy are not warranted because no greater than moderate overall incomplete paralysis of the sciatic nerve of each lower extremity has been shown on neurologic examinations.  

      C.  Extraschedular Rating
      
Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In this case, the Veteran has consistently complained of symptoms of itching eyes, runny nose, congestion, sneezing associated with allergic rhinitis, symptoms distinct from those in the rating criteria for this specific disability; and the July 2009 VA examiner noted that rhinitis had significant effects on her usual occupation.  Therefore, referral for consideration of an extraschedular rating of this disability, and the combined effects of all her service-connected disabilities, is warranted.  


ORDER

Entitlement to a compensable disability for allergic rhinitis and deviated septum is denied.

Entitlement to a separate 20 percent disability rating for radiculopathy of the right lower extremity is granted.

Entitlement to a separate 20 percent disability rating for radiculopathy of the left lower extremity is granted.


REMAND

A December 2009 report of VA examination of the Veteran's feet showed that she underwent a tarsal tunnel release of her left foot in May 2009 at Georgetown Hospital.  Records of the procedure have not been obtained.  Cf. 38 C.F.R. § 3.159(c) (2015).  Additionally, the Veteran reportedly requested treatment for back pain from the Walter Reed pain clinic during a March 2015 evaluation.  No pain clinic records have yet been obtained.  Id.

The Veteran was afforded VA examinations of her feet and ankles in May 2015.  The examiner concluded that the Veteran did not have bilateral pes planus and that her bilateral plantar fasciitis of the bilateral feet resolved with no residual.  The examiner also concluded that the Veteran did not have current tarsal tunnel syndrome; however, the ankle examination report noted that she continued to have pain and numbness in her right heel and spasm in the arch of the right foot.  These reports are consistent with the prior December 2009 examination.  The May 2015 foot examination report, meanwhile, noted no pain on examination.  The report did note, however, that she reported not being able to stand or walk for a long period of time.  The examiner did not explain discrepancies in the reports; or clearly explain whether the pain, numbness, and spasms were manifestations of her service-connected foot disabilities, and if so, the overall severity of the disabilities.  See 38 C.F.R. § 4.2 (2015).

During a May 2015 VA dermatology examination, the examiner identified Kenalog IL as a systemic corticosteroid or other immunosuppressive medication, and indicated that during the preceding 12-month period, the Veteran had used the medication for a total period of less than six weeks.  The medical evidence of record shows that the Veteran has used Kenalog IL and steroid injections during other parts of the appeal period.  The total duration of such treatment during 12-month increments throughout the appeal period, however, is unclear.  See id.  

During VA examination of the Veteran's sinusitis in May 2015, the examiner did not clearly indicate whether the Veteran had incapacitating or non-incapacitating episodes of sinusitis during 12-month increments throughout the appeal period, and if so, the duration and severity of such episodes. 

During the May 2015 VA examination of the Veteran's back and neck, the examiner noted the Veteran's report of suffering from flare-ups of the service-connected back and neck disabilities, but concluded that it would be speculative to describe any additional loss of range of motion during periods of flare-ups.  Cf. Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2015).  The examiner, however, does not appear to have considered that the Veteran is competent to report her range of neck and back motion during flare-ups.  Cf. Layno v. Brown, 6 Vet. App. 465 (1994).

Accordingly, these claims are REMANDED for the following action:

1.  After obtaining authorization, obtain the Veteran's treatment records pertaining to her left tarsal tunnel release surgery from Georgetown Hospital and any pain clinic treatment records from Walter Reed dated since May 2015.

2.  Then, ask the VA examiner who conducted the May 2015 examinations of the Veteran's feet and ankles to review the claims file and address the following:  

A)  Identify all symptoms the Veteran presented or reported on examination, to include symptoms of foot pain, numbness and spasms, and/or inability to stand or walk for a long period of time, as reported during the December 2009 and May 2015 examinations, which are manifestations or residuals of her service-connected foot/ankle disabilities.

B)  Provide an opinion as to the severity of the service-connected bilateral foot disabilities (i.e., moderate, moderately severe, severe).

If the examiner is not available, ask another equally qualified examiner to review the entire record and provide the requested determinations.  The examiner should provide reasons for all opinions, addressing the medical evidence and Veteran's reports.  If further examination is recommended, this should be arranged.

3.  Ask the VA examiner who conducted the May 2015 dermatology examinations of the Veteran's lichen planus to review the claims file and address the following:  

Given evidence of the Veteran's use of Kenalog IL and other forms of treatment for lichen planus in the Veteran's medical records, determine the total duration of systemic therapy such as corticosteroids or other immunosuppressive drugs required to treat the lichen planus during 12-months increments since October 2009.  

If the examiner is not available, ask another examiner to review the record and provide the needed determination.  The examiner should provide reasons for all opinions, addressing the medical evidence and Veteran's reports.  If further examination is recommended, this should be arranged.

4.  Schedule the Veteran for a VA examination for sinusitis.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should describe the severity of the Veteran's sinusitis, specifically describing the number of incapacitating episodes, requiring prolonged (lasting four to six weeks) antibiotic treatment; and non-incapacitating episodes, characterized by headaches, pain, and purulent discharge or crusting, the Veteran has had during 12-month increments since October 2009.

The examiner must provide reasons for all opinions, addressing the medical and lay evidence. 

5.  Schedule the Veteran for VA examination of her back and neck.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should:

A)  Report the Veteran's ranges of thoracolumbar and cervical spine motion in degrees.  

B)  Determine whether the thoracolumbar or cervical spine disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups (as previously reported by the Veteran), or pain, or has been since October 2009.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

C)  Describe the presence of any favorable or unfavorable ankylosis of the thoracolumbar and cervical spine segments.

E)  Given the Veteran's reports of cervical spine radiculopathy, determine the severity of all associated neurological manifestations affecting the upper extremities.  Specific nerves affected should be identified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe), and the approximate date of onset.

F)  Report whether there has been any bed rest prescribed by a physician with treatment by a physician since October 2009.  If so, report the lengths of the prescribed bed rest in one year increments since.

6.  Refer the claims file to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for adjudication of entitlement to an extraschedular rating for lichen planus and for the combined effects of the service connected disabilities.

7.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


